


Exhibit 10.68
 
AMENDMENT NO. 1 TO
 
SEPARATION AGREEMENT AND RELEASE
 
This Amendment No. 1 to the Separation Agreement and Release dated February 12,
2007 (the “Agreement”) between Tier Technologies, Inc., (the “Company”) and Todd
F. Vucovich (the “Employee”) (collectively the “parties”) is effective as of
November 15, 2007.
 
WHEREAS, the parties wish to amend the Agreement;
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Employee hereby amend the Agreement as follows:
 
1.    Separation Date.  The Employee’s effective date of separation from the
Company shall be December 31, 2007 (the “Separation Date”).


2.    Fulfillment of Obligations.  Provided Employee remains an employee of the
Company through December 31, 2007, Employee shall be deemed to have fulfilled
all obligations under the Agreement and shall be entitled to all benefits
thereunder.


3.    Separation Pay.  Upon the Separation Date, the Company agrees to pay the
Employee the separation payments as set forth in Section 4 of the Agreement.  In
addition to those amounts, the Company shall pay Employee $10,000, less all
applicable state and federal taxes and withholdings.


4.    Counterparts.  This Amendment No. 1 to the Agreement may be executed in
two (2) signature counterparts, each of which shall constitute an original, but
all of which taken together shall constitute one and the same instrument.


All other terms, provisions and definitions set forth in the Agreement remain
the same.


IN WITNESS WHEREOF, all parties have set their hand to this Agreement as of the
date set forth below.
 
TIER TECHNOLOGIES, INC.
          
 By:     
       Ronald L. Rossetti      Chairman and Chief Executive Officer        
 Dated:
   

               
 

 
TODD F. VUCOVICH
                     

 

 Dated:     



                     


--------------------------------------------------------------------------------


